Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 21 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the two rotor units" in line 10.  There is insufficient antecedent basis for this limitation in the claim. The claim initially recites “”at least two rotor units”, the terms should be amended throughout the claims to be consistent with one another. Claim 34 raises similar clarity issues.
	Claim 21 recites the limitation "the front end" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 21 recites “…on which the drive shaft of the rotary piston pump is received and coupled to the drive shaft…”; it is unclear how the drive shaft is to be coupled to itself.
	Claim 23 recites “…the coupling portion of the motor shaft is defined by a cylindrical circumferential surface abutting the motor shaft”. It is unclear how a portion of a shaft (motor shaft) can abut itself.
	Claims 31 and 40 uses the term “can”, it is unclear if the limitations following this term are being positively claimed.
	Claim 32 recites “wherein the housing comprises a pump housing part and a gear housing part, wherein the rotor gears and the drive pinion are arranged in the gear housing part and the pump chamber with the rotor units is arranged in the gear housing part are accommodated in the pump housing part”. It is not clear 
	Claim 32 recites the limitation "the transmission housing part".  There is insufficient antecedent basis for this limitation in the claim.
	Claim 34 recites the term “in particular”, this term does not make it clear whether the limitations that follow are being positively claimed.
	Claim 35 recites the limitation “a rotor shaft”, it is unclear if this is the same rotor shaft as already cited in claim 21 from which claim 35 depends, clarification is required. 
	Claim 39 recites “…and an associated pump device”. It is unclear if this pump device is the same as the mobile pump device of claim 21 from which claim 39 depends. Clarification is required.
	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 and 29-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US PGPub No. 2018/0209418) in view of DE 102018105723 (herein Rautenberg).

A machine translation of Rautenberg has been provided with the current office action, and is relied upon herein.

Chu teaches:

limitations from claim 21, a mobile pump device (FIG. 1-5) for use on mobile transport vehicle selected from the group of semi-trailers, tank trailers, tank semitrailers tank trucks and lorries (this limitation is considered intended use, the pump of Chu is capable of being used in the listed environments and therefore meets the limitation) comprising: a drive motor (32) and with a rotary piston pump (10), wherein the drive motor has a motor shaft (connected to the right hand side of shaft 34 as seen in FIG. 4) for driving the rotary piston pump (paragraph 40), wherein the rotary piston pump comprises a housing (18) and two pump openings (24, 24’) formed thereon, one of which serves as pump inlet and the other as pump outlet (paragraphs 40, 46, 56), and wherein the rotary piston pump comprises at least two rotor units (26, 28) rotatably accommodated in the housing in a pump chamber (20) for delivering a fluid from the pump inlet to the pump outlet (paragraph 40), wherein the two rotor units are received on rotatably mounted rotor shaft (34, 36), and each rotor shaft being equipped with a rotor gear wheel (38, 40) arranged outside the pump chamber, and the motor shaft of the drive motor has a recess at the front end, on which the drive shaft of the rotary piston pump is received and coupled to the drive shaft (see FIG. 4 as annotated below);


    PNG
    media_image1.png
    527
    730
    media_image1.png
    Greyscale


Chu does not teach that the pump shaft is coupled to the rotor gears via a pinion, instead teaching a fixed coupling shown in FIG. 4 between shaft 34 and gear 38;

However, Rautenberg teaches a rotary pump (1; FIG. 1 and FIG. 6) including a motor (40) with a shaft (41), a pump shaft (31) driving rotors (10) of the pump, and wherein a drive pinion (32) of the drive shaft of the rotary piston pump is coupled to one of the rotor gears (12, 22) of the pump shaft (see FIG. 6; paragraph 49 and 52 for example);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to incorporate a geared connection between the motor shaft and pump shaft of Chu, such as by providing a pinion gear meshing with the rotor gears of the pump shaft as taught by Rautenberg, in order to allow for the conditioning of input speed from the motor via gearing ratios.



Chu further teaches:

limitations from claim 31, wherein the drive motor (32) is formed as an electric motor and can be driven via three-phase current and has a power range between 1 kW and 15 kW, in particular between 5 kW and 10 kW (see paragraph 40 teaching an AC motor, paragraph 51 teaching that the motor is supplied with power through an inverter; electric motors, particularly those driven via inverters are commonly supplied with multiple phase current at a desired power for the intended use of the motor; selecting such a power level would have been obvious to one of ordinary skill in the art in order to properly power a desired pump size);

limitations from claim 32, wherein the housing comprises a pump housing part (18) and a gear housing part (42), wherein the rotor gears (38, 40) and the drive pinion (as per the combination with Rautenberg) are arranged in the gear housing part (42) and the pump chamber (20) with the rotor units (26, 28) is arranged in the gear housing part are accommodated in the pump housing part (see FIG. 4), wherein the pump housing part and the transmission housing part (42, “gear housing”) are separated from each other by two separate partitions and a gap, and wherein bearing units (44) for supporting the drive shaft and the rotor shafts are arranged in the transmission housing part (see annotated FIG. 4 below);


    PNG
    media_image2.png
    775
    763
    media_image2.png
    Greyscale


limitations from claim 33, wherein at least one disc part is arranged between the separate partitions (see annotated FIG. 4 above; the part is also shown in the exploded view of FIG. 5);

limitations from claim 34, wherein the housing comprises a cover (54) which closes the pump chamber and wherein after disassembly of the cover the rotor units are accessible (see exploded view of FIG. 5), and/or wherein the rotary piston pump comprises two rotor units (26, 28) each having a plurality of at least two rotor elements, wherein in particular the rotor units are plugged onto the rotor shafts and are fastened in particular frontally to the rotor shafts (see FIG. 3 

limitations from claim 35, further comprising two bearing units (44) of a rotor shaft arranged axially between the rotor unit and the rotor gear wheel (see FIG. 4);

limitations from claim 36, wherein the drive motor (32) is connected to the housing via a connecting flange (see FIG. 4-5 as annotated below);

limitations from claim 37, wherein the connecting flange has a U-shaped cross-section or wherein the connecting flange has a substantially ring shape (see FIG. 4-5 as annotated below);


    PNG
    media_image3.png
    448
    539
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    294
    338
    media_image4.png
    Greyscale



limitations from claim 38, wherein the connecting flange forms a closure of the housing and the motor housing (see FIG. 4);

limitations from claim 39, further comprising a storage tank (94) and an associated pump device;

limitations from claim 40, wherein the drive motor (32) of the rotary piston pump is designed as an electric motor and can be connected to a stationary power connection via a connecting cable (see paragraph 40 teaching an AC motor, paragraph 51 teaching that the motor is supplied with power through an inverter; while not explicitly taught, it is commonly known to provide a cable to supply the power necessary to operate the electric pump);



Regarding claims 22-25 and 29-30:



However, Rautenberg teaches a coupling between two shafts (31, 41) including a recess in the shaft (31) receiving the shaft (41); and a longitudinal groove/transverse opening (35, the opening is transverse with respect to a lengthwise view of the shafts) formed in the recess of the shaft forming a rotationally fixed coupling between the shafts (via spring 36; see FIG. 6; paragraph 46 of the translation);

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to physically couple the shafts of the motor and pump in the pump assembly of Chu, using known couplings such as the groove and spring of Rautenberg, in order to securely transfer rotational power from one shaft to the other;





Claims 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US PGPub No. 2018/0209418) in view of DE 102018105723 (herein Rautenberg) as applied to claim 21 above, and in further view of Yorulmazoglu (US Patent No. 6,398,521).

Chu teaches a cylindrical recess of the motor shaft receiving a cylindrical end of the pump shaft (see annotated figures above) but does not teach a particular coupling between the motor and pump shafts; Rautenberg teaches a groove (35) 

However, Yorulmazoglu teaches a shaft coupling for a pump (see FIG. 2-3 and 12) including a shaft (200) with a toothed recess (230), and another shaft (26) with a toothed outer portion (see FIG. 1), wherein the toothed portions of the shafts mate and form a coupling (C. 5 Lines 39-48);

It would have been obvious to one of ordinary skill in the art of pumps at the time of the invention to physically couple the shafts of the motor and pump in the pump assembly of Chu, using known couplings such as the teethed surfaces of Yorulmazoglu, in order to securely transfer rotational power from one shaft to the other; The examiner further notes that Yorulmazoglu teaches both teethed couplings (FIG. 2-3) and keyed couplings (FIG. 12; and as also taught by Rautenberg) as alternatives to one another;



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

The following prior art teach examples of keyed and splined shaft couplings for pumps: 5992230, 2708548, 2672823, 20150361978;

The following prior art teaches a motor shaft having a recess to accept a pump shaft coupling: 6244842;




Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289.  The examiner can normally be reached on Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746